Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the applicant has not provided basis for the terminology "computer readable storage medium" to exclude a computer data signal embodied in a carrier wave. Specification distinguishes between tangible and non-tangible mediums which include signals see [0077]. Further [0079] points out a non-transitory storage medium and computer readable media. However, when defining storage medium in [0079] the specification includes an open ended definition which is meant to cover transitory medium. Since propagation media in the context of this disclosure covers signals and carrier waves, which are not a manufacture within the meaning of 101, and electrical connection and optical fibers, on which the program is still unavailable to the processor, The program is still unable to act as a computer component and have its functionality realized and is therefore rejected under 101 as failing to be limited to embodiments which fall within a statutory category of invention. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2,4-11,14-15,17-21,25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-8,12-16,21  of U.S. Patent No. 10,671,234. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

As per claim 1, 10,671,234 teaches a method of operating an electronic device for performing playback of a streamed media content item, the method comprising: 
performing playback of the first media content item (Claim 1, Col 12 lines 49, During playback…), 

sending a first data message to a computer server system, the first data message comprising instructions to the computer server system to return information that a second media content item is selectable, the second media content item being related to the first media content item (Claim 1, Col 12 lines 50-55), and 
receiving a second data message from the computer server system, the second data message comprising the information that the second media content item is selectable (Claim 1, Col 12 lines 56-59), and in response thereto 
receiving a first request for requesting playback of the second media content item (Claim 1, Col 13 lines 10-13), 
in response to receiving the first request, sending, to the computer server system, a third data message comprising instructions to return the second media content item (Claim 1, Col 13 lines 14-18), 
receiving a fourth data message from the computer server system, the fourth data message comprising the second media content item (Claim 1, Col 13 lines 19-21), and 
performing playback of the second media content item (Claim 1, Col 13 lines 34-36).

As per claim 2, 10,671,234 teaches the method of claim 1, wherein performing playback of the second media comprises one of: playing the first media content item by a speaker of the user interface, and displaying the second media content item at a display of the user interface, and displaying the first media content item at the display of the user interface, and displaying the second media content item at the display (Claim 2, Column 13 lines 37-46).  


As per claim 4, 10,671,234 teaches the method of claim 1, wherein performing playback of the second media content item comprises proceeding the playback of the first media content item when performing playback of the second media content item (Claim 1, Col 13 lines 20-24).  

As per claim 5, 10,671,234 teaches the method of claim 1, wherein receiving the second data message comprises receiving the information included in a media stream comprising the first media content item (Claim 3, Col 13 lines 47-50).  

As per claim 6, 10,671,234 teaches the method of claim 1, wherein receiving the fourth data message comprises receiving the second media content item included in a media stream comprising the first media content item (Claim 3, Col 13 lines 47-50).  

As per claim 7, 10,671,234 teaches the method of claim 1, wherein the user interface comprises a touch-sensitive surface adapted to receive the first request, wherein receiving the first request comprises receiving a user input at the touch-sensitive surface, and wherein the user input comprises one or more of: a swipe gesture, a tap gesture, and a click gesture (Claim 4, Col 13 lines 51-55).  

As per claim 8, 10,671,234 teaches the method of claim 7, further comprising determining one of the second media content items based on the user input (Claim 5, Col 13 lines 56-60).  

As per claim 9, 10,671,234 teaches the method of claim 8, further comprising displaying at the user interface, as a visual array of tiles, that the second media content item is selectable, wherein each one of the tiles corresponds to a respective second media content item according to the received information, and adjusting the order of the tiles in the array, such that the tile corresponding to the determined second media content item is displayed at the display (Claim 1, Col 12 lines 60-Col 13 lines 10)

As per claim 10, 10,671,234 teaches the method of claim 1, wherein the first media content item is a song, and the second media content item comprises one of: lyrics, a music video, an image, a list comprising other recommended songs, an interview, information regarding an artist or information regarding the song, and a commercial offer (Claim 7, Col 13 line 65-Col 14 line 3).  

As per claim 11, 10,671,234 teaches the method of claim 1, wherein the first media content item is a video, and the second media content item comprises one of: sub-titles, a song, an image, a list comprising recommended songs or videos, an interview, information regarding an artist or information regarding the video, and a commercial offer (Claim 8, Col 14 lines 4-9).

10,671,234
12
13

12
14
14
15
16
21
16/859696
14
15

17
18
19
20
21
25




Claims 3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,671,234 in view of Thomas et al (“Thomas”, US 2002/0042920). 

As per claim 3, 10,671,234 fails to distinctly point out pausing the playback of the first media content item while performing playback of the second media content item. However, Thomas teaches the method of claim 1, wherein performing playback of the second media content item comprises pausing the playback of the first media content item when performing playback of the second media content item ([0101] The interactive television application may pause the on-demand media when the actor interview is provided to allow the user to continue watching the on-demand media when the actor interview is over.  In other embodiments, the interactive television application may provide actor interviews or other supplemental content within regions 902 and 904. See also [0108] pause the on 

Claim 16 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,10-11,14-21,25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoakley et al (“Stoakley”, US 7,913,157) in view of Thomas et al (“Thomas”, US 2002/0042920).

As per claim 1, Stoakley teaches a method of operating an electronic device for performing playback of a streamed media content item, the method comprising: 
sending a first data message to a computer server system, the first data message comprising instructions to the computer server system to return information that a second media content item is selectable, the second media content item being related to the first media content item (Column 13 lines 55-67, In FIG. 12, the viewer first selects the principal media for playback at 1202.  The client device 102, communicating with the system's server 100, can retrieve and present the list of available supplemental media sets for the chosen principal media at 1204.), and 
receiving a second data message from the computer server system, the second data message comprising the information that the second media content item is selectable , (Column 13 lines 55-67, In FIG. 12, the viewer first selects the principal media for playback at 1202.  The client device 102, communicating with the system's server 100, can retrieve and present the list of available supplemental media sets for the chosen principal media at 1204.), and in response thereto 
receiving a first request for requesting playback of the second media content item (Column 13 lines 55-67, In FIG. 12, If the viewer selects a particular supplemental media set at 1206, The client device 102 downloads the appropriate supplemental media files and the portable media compositing file 206 at 1208.), 
in response to receiving the first request, sending, to the computer server system, a third data message comprising instructions to return the second media content item (Column 13 lines 55-67, In FIG. 12, If the viewer selects a particular supplemental media set at 1206, The client device 102 downloads the appropriate supplemental media files and the portable media compositing file 206 at 1208.), 
receiving a fourth data message from the computer server system, the fourth data message comprising the second media content item (Column 13 lines 55-67, In FIG. 12, The client device 102 downloads the appropriate supplemental media files and the portable media compositing file 206 at 1208.), and 
performing playback of the second media content item (Column 13 lines 55-67, In FIG. 12, The client composites the synchronous media set at 1210 as instructed by the information contained in the portable media compositing file 206.  Finally, the client plays the playback principal media and the supplemental media in a synchronous manner matching the intent of the author at 1212.).
Stoakley fails to specifically point out the method during playback of the first media content item. However, Thomas teaches performing playback of the first media content item and during playback of the first media content item and retrieving selectable second media content ([0093] During playback, the interactive application may provide supplemental content for the on-demand media. See also [0096] On-screen interface elements, such as buttons 906-914, may provide users with access to supplemental content.  For example, a visual indicator, such as an icon or any other suitable text or graphic, may appear on the screen.  The visual indicator may represent interactivity that is available to the user. See indicator in Figures 13-16. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teaching of Thomas with the method of Stoakley. Motivation to do so would have been to provide a way to avoid pre-fetching supplemental data for all media, and incorporate the secondary media into the stream of the first media, thereby saving time.


As per claim 2, Stoakley teaches the method of claim 1, wherein performing playback of the second media comprises one of: playing the first media content item by a speaker of the user interface, and displaying the second media content item at a display of the user interface, and displaying the first media content item at the display of the user interface, and displaying the second media content item at the display (Column 13 lines 55-67, In FIG. 12, the viewer first selects the principal media for playback at 1202.  The client device 102, communicating with the system's server 100, can retrieve and present the list of available supplemental media sets for the chosen principal media at 1204.See also Column 8 lines 17-27, the viewer can choose to watch the video file "The Office” played together with audio commentary tracks). 

As per claim 3, Thomas teaches the method of claim 1, wherein performing playback of the second media content item comprises pausing the playback of the first media content item when performing playback of the second media content item ([0101] The interactive television application may pause the on-demand media when the actor interview is provided to allow the user to continue watching the on-demand media when the actor interview is over.  In other embodiments, the interactive television application may provide actor interviews or other supplemental content within regions 902 and 904. See also [0108] pause the on demand media and [0103] concurrent vs non-concurrent.)

As per claim 4, Thomas teaches the method of claim 1, wherein performing playback of the second media content item comprises proceeding the playback of the first media content item when performing playback of the second media content item ([0101] The interactive television application may pause the on-demand media when the actor interview is provided to allow the user to continue watching the on-demand media when the actor interview is over.  In other embodiments, the interactive television application may provide actor interviews or other supplemental content within regions 902 and 904. See also [0108] pause the on demand media and [0103] concurrent vs non-concurrent.).  

As per claim 5, Thomas teaches the method of claim 1, wherein receiving the second data message comprises receiving the information included in a media stream comprising the first media content item ([0037]-[0038]).  

 wherein receiving the fourth data message comprises receiving the second media content item included in a media stream comprising the first media content item ([0037]-[0038]).  

As per claim 7, Thomas teaches the method of claim 1, wherein the user interface comprises a touch-sensitive surface adapted to receive the first request, wherein receiving the first request comprises receiving a user input at the touch-sensitive surface, and wherein the user input comprises one or more of: a swipe gesture, a tap gesture, and a click gesture ([0072] touch-pad or any suitable user input device).  

As per claim 8, Stoakley teaches the method of claim 7, further comprising determining one of the second media content items based on the user input (Column 13 lines 55-67, In FIG. 12, the viewer first selects the principal media for playback at 1202.  The client device 102, communicating with the system's server 100, can retrieve and present the list of available supplemental media sets for the chosen principal media at 1204.)

As per claim 10, Thomas teaches the method of claim 1, wherein the first media content item is a song, and the second media content item comprises one of: lyrics, a music video, an image, a list comprising other recommended songs, an interview, information regarding an artist or information regarding3 the song, and a commercial offer ([0111]).  

As per claim 11, Stoakley teaches the method of claim 1, wherein the first media content item is a video, and the second media content item comprises one of: sub-titles, a song, an image, a list comprising recommended songs or videos, an interview, information regarding an artist or information regarding the video, and a commercial offer (Column 8 lines 17-27, the viewer can choose to watch the video file "The Office” played together with audio commentary tracks)..

Claim 14 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 15 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 16 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 19 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 

Claim 21 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 
Claim 25 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoakley et al (“Stoakley”, US 7,913,157) in view of Thomas et al (“Thomas”, US 2002/0042920) in view of Beaton (“Beaton”, US 9336528).

As per claim 9, Stoakley-Thomas fails to distinctly point out the additional media being a visual array of tiles. However, Beaton teaches the method of claim 8, further comprising displaying at the user interface, as a visual array of tiles, that the second media content item is selectable, wherein each one of the tiles corresponds to a respective second media content item according to the received information, and adjusting the order of the tiles in the array, such that the tile corresponding to the determined second media content item is displayed at the display  (Figure 2B, Column 14 lines 55-Column 15 lines 20, The product panel 250 shown in FIG. 2B displays the supplemental presentations, which may be a plurality advertising product presentations 270 (i.e., 270a, 270b, 270c, 270d and 270e in FIG. 2B), wherein each such advertising product presentations displays a particular product, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Beaton with the method of Stoakley-Thomas. Motivation to do so would have been to provide an aesthetically pleasing, space saving, and intuitive arrangement of the media files. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198